Citation Nr: 1027300	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  03-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD) as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia as 
secondary to service-connected PTSD.


ATTORNEY FOR THE BOARD

B. Garcia, Law Clerk




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1967 to March 1970.  This matter was initially before the 
Board of Veterans' Appeals (Board) on appeal from a rating 
decision, dated August 2002, of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.  The Board 
denied the appeal in a decision promulgated in September 2006.  

In the June 2010 statement, the Veteran appears to raise the 
issues of service connection for shin splints, and service 
connection for a back disorder.  These issues, however, have not 
been adjudicated, developed or certified for appellate review.  
The Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002).  
Accordingly, the issues of entitlement to a service 
connection for a back disorder and entitlement to service 
connection for shin splints are referred to the Agency of 
Original Jurisdiction (AOJ) for appropriate consideration.

In a memorandum decision issued in March 2008, the United States 
Court of Appeals for Veterans Claims (Court) vacated the Board's 
September 2006 decision.  The claim was then remanded by the 
Board in April 2009 to allow the AOJ to further assist the 
Veteran in the development of his claim, to include affording him 
a new VA examination.  The requested development has been 
completed, substantial compliance with remand directives have 
been met, and the Board now proceeds with its review of the 
appeal.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); 
Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran was informed in December 2008, by means of a letter 
from the Board, that the attorney who had been representing him 
before VA had resigned from the practice of law.  The Veteran was 
provided two forms, VA Form 21-22 (listing service organizations) 
and VA Form 22a (to be used to be represented by an agent or 
attorney).  He was provided 30 days to inform the Board if he 
desired to obtain representation.  The Veteran was also notified 
that, in the event he did not notify the Board of such, it would 
be assumed that he wished to represent himself before VA.  The 
Veteran has not responded to the Board's December 2008 letter.  
The Veteran has not requested a Board personal hearing.

The Board has recharacterized the issues by separating the issue 
of service connection for GERD from service connection for 
fibromyalgia.  While these issues have been listed together 
during this appeal, these are separate and distinct disabilities 
recognized by VA's rating schedule, and these disabilities 
involve different functions, anatomical locations, and 
symptomatology.  See 38 C.F.R. § 4.20 (2009).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The Veteran's currently diagnosed GERD is not related to the 
service-connected PTSD.

3.  The Veteran's currently diagnosed fibromyalgia is not related 
to the service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for GERD, as 
secondary to service-connected PTSD, have not been met.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2009).

2.  The criteria for establishing service connection for 
fibromyalgia, as secondary to service-connected PTSD, have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.326(a) (2009).  The notice requirements of VCAA 
require VA to notify the claimant of what information or evidence 
is necessary to substantiate the claim; what subset of the 
necessary information or evidence, if any, the claimant is to 
provide; and what subset of the necessary information or 
evidence, if any, the VA will attempt to obtain.  The Board notes 
that a "fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 
30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree of 
disability and the effective date of an award.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  

In the present case, the Veteran received VCAA notice subsequent 
to the initial unfavorable AOJ decision.  However, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006).  Although full VCAA notice was not 
provided prior to the initial adjudication of this claim, the 
Veteran had ample opportunity to respond, supplement the record, 
and participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  The 
Veteran was further given opportunity to supplement the record 
and participate in the adjudicatory process through the September 
2006 Board decision and March 2008 Court decision.

The Veteran was provided notice regarding the information and 
evidence needed to substantiate claims for service connection, 
including secondary service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what evidence VA would obtain.  To the extent that the VCAA 
notice, pertaining to the provisions for the effective date of a 
claim and for the degree of disability, was not provided in a 
VCAA letter, the notice was deficient.  However, since the claim 
is being denied, there can be no effective date or disability 
rating, and therefore there can be no prejudice to the Veteran.

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a VA 
examination.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records, post-service VA and private treatment 
records, VA examination reports, and the Veteran's statements.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military, 
naval, or air service.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303(a).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted during 
service is not shown to be chronic, then generally, a showing of 
continuity of symptoms after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Under 38 C.F.R. § 3.310(a), service connection may also be 
granted for disability that is proximately due to or the result 
of a service-connected disease or injury.  That regulation 
permits service connection not only for disability caused by 
service-connected disability, but for the degree of disability 
resulting from aggravation to a non service-connected disability 
by a service-connected disability.  VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level of 
severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at any 
time between the onset of aggravation and the receipt of medical 
evidence establishing the current level of severity of the 
nonservice-connected disease or injury.  See 38 C.F.R. § 3.310.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Secondary Service Connection Analysis

The Veteran does not contend that his GERD and fibromyalgia are 
directly due to service, nor does the evidence, to include 
service treatment records, suggest that GERD or fibromyalgia is 
due to service.  The Veteran contends that his GERD and 
fibromyalgia are secondary to his service-connected PTSD.  While 
the Veteran served in Vietnam, GERD and fibromyalgia are not 
diseases associated with exposure to herbicide agents under 
38 C.F.R. § 3.309(e).  In the June 2010 statement, the Veteran 
again contends that both GERD and fibromyalgia are secondary to 
his service-connected PTSD.  He further contends the medications 
for his psychosomatic condition are to blame for his GERD and 
fibromyalgia.

After a full review of the record, the Board finds that the 
claims for secondary service connection for GERD and fibromyalgia 
must be denied because the weight of the evidence demonstrates 
that GERD and fibromyalgia are not related to (not caused or 
aggravated by) the service-connected PTSD.  The Veteran is rated 
100 percent disabled due to service-connected PTSD.  The Veteran 
was diagnosed with GERD in December 1999 and fibromyalgia in 
October 2001.  On VA examination in June 2002, the Veteran 
received a diagnosis of progressive, severe GERD, and a diagnosis 
of mild fibromyalgia.

On the question of relationship between the diagnosed GERD and 
fibromyalgia to the service-connected PTSD, a November 2001 
letter from a private physician states that GERD and mental or 
emotion illnesses have a high correlation.  He opined that it is 
very likely that the PTSD and the GERD are mutually re-enforcing 
each other.  The physician also indicated that fibromyalgia is a 
disease of unknown etiology; however, this disease has a high 
correlation with mental or emotional stresses.  Finally, the 
physician wrote that PTSD can precipitate gastrointestinal 
problems such as gastritis and reflux disease which can, in turn, 
cause emotional and psychological damage.

The Veteran's attorney submitted articles showing the potential 
for increased PTSD symptoms associated with medical illness; that 
GERD patients who are stressed report a worsening of typical 
heartburn symptoms; and that psychological factors play a role in 
the worsening of typical heartburn symptoms.

On VA examination in June 2009, the examiner was of the opinion 
that the Veteran's GERD and fibromyalgia are unlikely (less 
likely as not) caused by or a result of service-connected PTSD.  
The VA examiner based these opinions on a review of the claims 
file (including private medical records, service treatment 
records, VA medical records, and letters from private physicians 
in support of the Veteran's claims), the Veteran's history of 
symptoms of disabilities, and examination of the Veteran.  The VA 
examiner noted that the psychological effects of PTSD more likely 
than not can cause a temporary worsening of the symptoms of GERD 
and fibromyalgia; however, the examiner opined that there is no 
definitive clinical evidence that these temporary exacerbations 
are associated with any permanent effects on GERD or 
fibromyalgia.

The weight of the evidence demonstrates that the Veteran's GERD 
and fibromyalgia are not secondary to, that is, either caused or 
aggravated by, the Veteran's service-connected PTSD.  Though 
there is evidence of current diagnoses of GERD and fibromyalgia, 
the weight of the evidence shows that neither the Veteran's GERD 
nor his fibromyalgia are proximately due to or the result of the 
service-connected PTSD.  

With respect to the claim for service connection for GERD, while 
the Veteran's private physician in November 2001 wrote that it is 
very likely that the PTSD and the GERD mutually re-enforce each 
other, he did not opine or provide any evidence that PTSD caused 
or permanently worsened GERD.  The private physician's statement 
that the conditions mutually re-enforce each other is 
insufficient to show that GERD was caused or aggravated 
(permanently worsened in severity) by the service-connected PTSD.  

The June 2009 VA examiner's opinion was that, although the 
psychological effects of PTSD can cause a temporary worsening of 
the symptoms of GERD, there is no evidence that the temporary 
exacerbations are associated with any permanent effects on GERD.  
The June 2009 VA examiner was of the opinion that the Veteran's 
GERD is less likely as not due to or permanently aggravated by 
the service-connected PTSD.

With respect to the claim for service connection for 
fibromyalgia, the private physician noted that it is a disease of 
unknown etiology, although this disease has a high correlation 
with mental or emotional stresses.  First, this physician wrote 
that fibromyalgia is a disease of unknown etiology, meaning that 
its cause or origin cannot be ascertained.  Second, the physician 
wrote that fibromyalgia has a high correlation with mental or 
emotional stresses; however, such a statement is unsupported by 
any reasoning.  As there is no medical evidence, from this 
physician or otherwise, that fibromyalgia is the result of 
(caused or aggravated by) PTSD, there is no basis for the 
opinion.

On the other hand, the VA examiner's June 2009 opinion, which was 
based on a more thorough review of the evidence of record, 
including the private medical opinion, fully accounts for the 
fact that psychological effects of PTSD can cause a temporary 
worsening of the symptoms of fibromyalgia, but concludes that 
such temporary exacerbations do not cause any permanent effects 
on fibromyalgia.  For this reason, the VA examiner was of the 
opinion that Veteran's fibromyalgia is less likely as not due to 
or aggravated (permanently worsened in severity) by the service-
connected PTSD.  The Board finds the VA examiner's opinion, which 
is based on a thorough review of the history and evidence of 
record and is supported by sound reasoning which includes the 
absence of medical evidence that PTSD can aggravate fibromyalgia, 
is of more probative value on the question of secondary 
relationship of PTSD to fibromyalgia.  


For these reasons, the Board finds that a preponderance of the 
evidence is against the claims for service connection for GERD 
and fibromyalgia as secondary to PTSD, and the claims must be 
denied.  Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for application.  
See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for GERD as secondary to service-connected 
PTSD is denied.

Service connection for fibromyalgia as secondary to service-
connected PTSD is denied.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


